Citation Nr: 0908853	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right ankle 
disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right knee 
disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder.  

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, in May 2006, June 2006, October 2006 and 
February 2007.  

The May 2006 rating decision denied the claim for entitlement 
to SMC based on the need for regular aid and attendance or 
being housebound, declined to reopen the claim for service 
connection for a right ankle disorder, and denied the claim 
for service connection for a low back disorder on a direct 
and secondary basis rather than treating it as a claim to 
reopen.  The June 2006 and October 2006 rating decisions 
again denied the claim for entitlement to SMC based on the 
need for regular aid and attendance or being housebound and 
declined to reopen the claims for service connection for 
disorders of the back and right ankle.  The February 2007 
rating decision confirmed and continued the previous denial 
of service connection for disabilities of the knees.  

The reopened claim for service connection for a right ankle 
disorder, the issue of whether new and material evidence has 
been received to reopen the claims for service connection for 
a low back disorder and disorders of the bilateral knees, and 
the issue of entitlement to SMC based on the need for regular 
aid and attendance or being housebound are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied the claim 
for service connection for a right ankle disorder on the 
basis that there was no evidence of a chronic disability that 
had existed continuously from the time of the Veteran's 
discharge from service.  

2.  Additional evidence received since June 2002 on the issue 
of service connection for a right ankle disorder is new and 
material, as it includes evidence related to an unestablished 
fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied the claim for 
service connection for a right ankle disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a right ankle disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a right 
ankle disorder.  See March 2006 VA Form 21-4138.  The RO 
declined to reopen the claim and has continued the denial 
issued in a previous final decision.  See May 2006 rating 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the Veteran's claim for service 
connection for a right ankle disorder on the basis that there 
was no evidence of a chronic disability that had existed 
continuously from the time of the Veteran's discharge from 
service.  See June 2002 rating decision.  The Veteran was 
informed of this decision by letter dated June 21, 2002, but 
he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.302(a) (2001) (except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction (AOJ) 
within one year from the date that that agency mails notice 
of the determination to him or her).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2008).

The Veteran filed a claim to reopen that was received in 
March 2006, and this appeal ensues from the May 2006 rating 
decision that declined to reopen the claim and continued the 
denial of service connection for a right ankle disorder.  As 
a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  For certain chronic disorders, such as 
arthritis, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Evidence before the RO in June 2002 included the Veteran's 
service treatment records, which reveal that he was seen in 
July 1965 with a sprain to the lateral aspect of his right 
ankle times one week.  See health record.  At the time of his 
discharge from service, however, the Veteran denied arthritis 
or rheumatism; bone, joint or other deformity; lameness; and 
foot trouble, and clinical evaluation of his lower 
extremities was normal.  See June 1966 reports of medical 
history and examination.  Evidence pertinent to the claim 
before the RO in June 2002 also included a May 2002 x-ray 
report of the Veteran's right ankle, which contained an 
impression of minimal spurring at the ankle, otherwise 
unremarkable study.  See radiology/nuclear medicine report.  
The RO determined, however, that there was no evidence of a 
chronic disability that had existed continuously from the 
time of the Veteran's discharge from service.  

Evidence added to the record since June 2002 includes an 
August 2007 letter from Dr. R.J. Eisenach at The Family 
Clinic, who reports that the Veteran has been seen at the 
clinic for several years and has a history of sustaining an 
injury to his right ankle during basic training in 1965.  Dr. 
Eisenach reports that the Veteran was currently wearing an 
ankle brace and that it was his opinion that the current 
right ankle problems are related to the original in-service 
injury.  This record is new, as it was not of record when the 
RO issued its June 2002 rating decision.  It is also 
material, as it raises a reasonable possibility of 
substantiating the claim.  Having found that new and material 
evidence has been presented, the claim for entitlement to 
service connection for a right ankle disorder is reopened for 
review on the merits.  For the reasons discussed below, 
additional development of the evidence is needed to decide 
the reopened claim.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  
With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in the veteran's favor, 
any error in notice required by Kent is harmless error and 
analysis of whether VA has satisfied its other duties to 
duties to notify and assist is not in order.  


ORDER

The claim for service connection for a right ankle disorder 
is reopened.  To this extent only, the appeal is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, during the pendency of the Veteran's 
appeal, the Court of Appeals for Veterans' Claims (Court) 
issued a decision regarding the notice requirements 
associated with claims to reopen.  VA must notify a claimant 
of the evidence that is needed to reopen the claim as well as 
the evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide 
notice as to what evidence is necessary to substantiate the 
element(s) of service connection that was found insufficient 
in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Veteran's claim for service connection for disorders of 
the bilateral knees was originally denied on the basis that 
there was no evidence either condition was incurred in, or 
aggravated by, service.  See June 2002 rating decision.  The 
Veteran filed a claim to reopen in December 2006, and while 
the RO informed him of the need to provide new and material 
evidence in order to reopen his claims, the notice sent by 
the RO did not meet the requirements as stipulated in Kent.  
See December 2006 letter.  On remand, the RO/AMC must provide 
notice to the Veteran as required in Kent concerning this 
claim.  

The Veteran contends that his knees, back and right ankle 
were injured as a result of an uprising while he was confined 
in the stockade at Ft. McPherson, Georgia.  He has provided a 
range of approximate dates for when this incident took place, 
namely between January 10, 1966 and February 20, 1966 and 
between April 1, 1966 and May 16, 1966.  See February 2003 
request to National Personnel Records Center (NPRC).  The 
Veteran has submitted a copy of a record from his service 
personnel records that shows an effective date of confinement 
beginning sometime in October 1965; it is unclear when this 
confinement ended.  See record of assignments.  

The Board finds that a remand is necessary in order for the 
RO/AMC to obtain a copy of the Veteran's complete service 
personnel records.  A remand is also necessary in order to 
obtain any treatment records related to the Veteran's period 
of confinement.  This is particularly important given the 
fact that while he was confined in the Ft. McPherson 
stockade, the veteran was removed from his unit, which was 
stationed at Redstone Arsenal in Alabama.  See id.; see also 
DD 214.  As such, the original request for the Veteran's 
service treatment records would not have included a search 
for records maintained by a unit different from that to which 
he was assigned.  In this regard, it is noted that the 
Veteran has submitted information, based on his own attempt 
to obtain relevant records, which shows that the Ft. 
McPherson stockade came under the command of the Third U.S. 
Army, 525th Military Police Company, and the Ft. McPherson 
hospital came under the supervision of the Third U.S. Army 
Medical Laboratory.  See email correspondence from S.N. at 
USAG-PAO.  As such, the RO/AMC must tailor its request for 
records from these units.  The RO/AMC is reminded that the 
Veteran went by a different name during active service.  

In his October 2007 VA Form 9, the Veteran raised the issue 
of entitlement to service connection for disabilities of his 
bilateral knees as secondary to his right ankle disorder.  In 
a recent decision, the Court held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 
F.3d. 1346, 1349 (Fed. Cir. 2005).  As such, separate 
adjudication of the Veteran's disability under a separate 
theory of entitlement, in this case, service connection for 
disabilities of the bilateral knees on a secondary basis, is 
not warranted.  Since review of the claims folder does not 
reveal that any action has been taken on this claim for 
service connection on a secondary basis, it must be remanded 
to the RO/AMC for appropriate action.  Proper notice of how 
to substantiate a claim for service connection on a secondary 
basis must also be provided to the Veteran specific to this 
claim.  

The Veteran has submitted an August 2007 statement from Dr. 
R.J. Eisenach at The Family Clinic, who reports that the 
Veteran had been seen at the clinic for several years.  Dr. 
Eisenach did not submit any of the Veteran's treatment 
records.  As the claims must be remanded, the Board finds 
that the RO/AMC should make efforts to obtain the Veteran's 
treatment records from Dr. Eisenach/The Family Clinic.  
Recent VA treatment records should also be obtained.  

The Veteran also seeks entitlement to SMC based on the need 
for regular aid and attendance or being housebound.  As his 
claims for service connection remain unresolved, the Board 
finds that the claim for entitlement to SMC based on the need 
for regular aid and attendance or being housebound is 
inextricably intertwined with the issue of whether the 
veteran is entitled to service connection for his bilateral 
knee, back and right ankle disorders.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  Accordingly, the claim for 
entitlement to SMC based on the need for regular aid and 
attendance or being housebound is deferred pending the above 
development.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran 
regarding what evidence is needed to 
reopen his previously denied claims for 
service connection for disorders of the 
bilateral knees and back, as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran must be informed of the basis 
for the initial denial in June 2002, and 
of what the evidence must show in order 
to reopen these particular claims.

2.  Notify the Veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for disorders of 
the bilateral knees on a secondary basis; 
(2) about the information and evidence 
that VA will seek to provide; and (3) 
about the information and evidence that 
he is expected to provide.  

3.  Obtain the Veteran's treatment 
records from the VA Medical Center in 
North Little Rock related to treatment 
for his knees, back and right ankle dated 
since March 2007.  

4.  Obtain a copy of the Veteran's 
complete service personnel records.  

5.  Contact the NPRC and request copies 
of the Veteran's treatment and clinical 
records from the Third U.S. Army, 525th 
Military Police Company and the Third 
U.S. Army Medical Laboratory relative to 
alleged treatment rendered sometime 
between January 10, 1966 and February 20, 
1966, and between April 1, 1966 and May 
16, 1966, for his knees, back and right 
ankle following an alleged uprising in 
the Ft. McPherson stockade.  The RO is 
reminded that the Veteran went by a 
different name during service.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

6.  Make arrangements to obtain the 
veteran's treatment records from Dr. 
Eisenach at The Family Clinic.  

7.  Finally, readjudicate the claims, to 
include consideration of whether service 
connection for disorders of the bilateral 
knees is warranted on a secondary basis.  
If the benefits sought on appeal remain 
denied, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


